Citation Nr: 0306215	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  01-02 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for total abdominal 
hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from March 1982 to 
October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  


FINDING OF FACT

A total abdominal hysterectomy was conducted due to a 
condition which was first shown in service.  


CONCLUSION OF LAW

A total abdominal hysterectomy was incurred as a result of 
disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Direct service connection may also be granted for 
any disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310.

In the case at hand, the record reveals that the veteran did 
not have any gynecological symptoms in service until 1984.  
In 1984, she started having dysmenorrheal and irregular 
vaginal bleeding.  She was tried on various medications; 
however, none relieved her symptoms.  Her symptoms continued 
throughout the rest of her military career.  Subsequent to 
service, she was seen at the VA Medical Center (VAMC) in 
Denver for dysfunctional bleeding.  Her symptoms, however, 
could not be controlled with progestational agents or birth 
control pills.  In September 1999, she underwent an abdominal 
hysterectomy at the Denver VAMC. 

A report of a February 2003 VA examination indicates that the 
examiner evaluated the veteran and thoroughly reviewed the 
claims file.  The examiner determined that the abdominal 
hysterectomy which was performed in 1999 was at least as 
likely as not necessitated because of in-service 
gynecological symptoms, namely, menometrhagia dysmenorrhea.  
Based on this opinion, as well as the service and post-
service medical records, which document the chronic nature of 
the above-mentioned symptoms, the Board finds that service 
connection for total abdominal hysterectomy is warranted.  

The Board notes that pursuant to 38 C.F.R. § 19.9 (2002), the 
Board conducted additional development.  The Board has not 
notified the veteran of the information which was gathered by 
the Board's development, as required under 38 C.F.R. § 20.903 
(2002).   In addition, it is noted that subsequent to the 
development, her representative has not had the opportunity 
to review the claims file and submit evidence or argument in 
support of the claim.  However, given that the veteran is 
being granted all benefits sought on appeal, the Board finds 
no prejudice to the veteran in making a decision under these 
circumstances.  

In addition, there has been a change in the law during the 
pendency of the veteran's claim.  These changes were codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
those statutes define the obligations of VA with respect to 
the duties to assist and notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

In light of the fact that there has been a full grant of 
benefits in the case at hand, the veteran is not prejudiced 
by the Board's review of the claim on the basis of the 
current record.


ORDER


Service connection for total abdominal hysterectomy is 
granted.




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

